UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to JAVELIN MORTGAGE INVESTMENT CORP. (Exact name of registrant as specified in its charter) Maryland 001-35673 45-5517523 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3001 Ocean Drive, Suite 201, Vero Beach, FL32963 (Address of principal executive offices)(zip code) (772) 617-4340 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☒ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES ☐ NO ☒ The number of outstanding shares of the Registrant’s common stock as of October 29, 2013 was 13,500,050 . JAVELIN MORTGAGE INVESTMENT CORP. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION 49 Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 49 2 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED BALANCE SHEETS (in thousands, except per share amounts) (Unaudited) PART I. FINANCIAL INFORMATION Item 1. Financial Statements September 30, December 31, Assets Cash $ $ Cash collateral posted Agency Securities, available for sale, at fair value (including pledged securities of $1,250,804 and $1,087,452) Non-Agency Securities, trading, at fair value (including pledged securities of $144,633 and $129,946) Linked Transactions, net, at fair value (including pledged securities of $121,198) - Derivatives, at fair value Accrued interest receivable Prepaid and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities: Repurchase agreements $ $ Cash collateral held Derivatives, at fair value - Accrued interest payable Accounts payable and other accrued expenses Total Liabilities $ $ Commitments and Contingencies (Note 11) Stockholders’ Equity: Preferred stock, $0.001 par value, 25,000 shares authorized, none issued and outstanding at September 30, 2013 and December 31, 2012 - - Common stock, $0.001 par value, 250,000 shares authorized, 13,500 and 7,500 shares issued and outstanding at September 30, 2013 and December 31, 2012 14 8 Additional paid-in capital Retained earnings (Accumulated deficit) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity $ $ Total Liabilities and Stockholders’ Equity $ $ See notes to condensed financial statements. 3 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) For the Quarter Ended September 30, 2013 For the Quarter Ended September 30, 2012 For the Nine Months Ended September 30, 2013 For the Period From June 21, 2012 Through September 30, 2012 Interest Income: Agency Securities, net of amortization of premium $ $ - $ $ - Non-Agency Securities, including discount accretion - - Total Interest Income $ $ - $ $ - Interest expense ) - ) - Net interest income $ $ - $ $ - Other Income (Loss): Realized loss on sale of Agency Securities ) - ) - Gain (loss) on Non-Agency Securities - ) - Gain on short sale of U.S. Treasury Securities - - Unrealized net gain (loss) and net interest income from Linked Transactions - ) - Subtotal $ ) $ - $ ) $ - Realized loss on derivatives (1) ) - ) - Unrealized gain on derivatives - - Subtotal $ ) $ - $ $ - Total Other Loss $ ) $ - $ ) $ - Expenses: Management fee - - Professional fees - - Insurance 57 - - Board compensation 67 - - Other - - Total expenses $ $ - $ $ - Net income (loss) before taxes ) - - Income tax expense - - (2 ) - Net Income (Loss) $ ) $ - $ $ - Net Income (Loss) per common share (Note 14): $ ) $ ) $ $ ) Weighted average common shares outstanding - - Dividends Common stock dividends declared $ $ - $ $ - Common stock dividends declared per share $ $ - $ $ - Common shares of record-end of period - - Interest expense related to our interest rate swap contracts is recorded in realized loss on derivatives on the condensed statements of operations. For additional information, see Note 10 to the condensed financial statements. See notes to condensed financial statements. 4 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) For the Quarter Ended September 30, For the Quarter Ended September 30, For the Nine Months Ended September 30, For the Period From June 21, 2012 Through September 30, 2012 Net Income (Loss) $ ) $ - $ $ - Other comprehensive income : Reclassification adjustment for realized loss on sale of Agency Securities - - Net unrealized loss on available for sale Agency Securities ) - ) - Other comprehensive income (loss) $ $ - $ ) $ - Comprehensive Income (Loss) $ $ - $ ) $ - See notes to condensed financial statements. 5 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY (in thousands) (Unaudited) Shares Par Amount Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss Total Balance, January 1, 2013 $ 8 $ $ $ ) $ Common stock dividends declared - - - ) - ) Issuance of common stock, net 6 - - Net income - Other comprehensive loss - ) ) Balance, September 30, 2013 $ 14 $ $ ) $ ) $ See notes to condensed financial statements. 6 JAVELIN MORTGAGE INVESTMENT CORP. CONDENSED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) For the Nine Months Ended September 30, For the Period From June 21, 2012 Through September 30, Cash Flows From Operating Activities: Net income $ $ - Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of premium on Agency Securities - Accretion of net discount on Non-Agency Securities - Loss on Non-Agency Securities - Realized loss on sale of Agency Securities - Unrealized net loss and net interest income from Linked Transactions - Gain on short sale of U.S. Treasury Securities ) - Changes in operating assets and liabilities: Increase in accrued interest receivable ) - Increase in prepaid and other assets ) - Increase in derivatives, at fair value ) - Decrease in accrued interest payable ) - Increase in accounts payable and other accrued expenses - Net cash provided by operating activities $ $ - Cash Flows From Investing Activities: Purchases of Agency Securities ) - Purchases of Non-Agency Securities ) - Cash disbursements on Linked Transactions ) - Principal repayments of Agency Securities - Principal repayments of Non-Agency Securities - Proceeds from sales of Agency Securities - Disbursements on reverse repurchase agreements ) - Receipts from reverse repurchase agreements - Decrease in cash collateral - Net cash used in investing activities $ ) $ - Cash Flows From Financing Activities: Initial capital contribution - 1 Issuance of common stock, net of expenses - Proceeds from repurchase agreements - Principal repayments on repurchase agreements ) - Proceeds from sales of U.S. Treasury Securities - Purchases of U.S. Treasury Securities ) - Common stock dividends paid ) - Net cash provided by financing activities $ $ 1 Net increase (decrease) in cash ) 1 Cash - beginning of period - Cash - end of period $ $ 1 Supplemental Disclosure: Cash paid during the period for interest $ $ - Non-Cash Investing and Financing Activities: Unrealized loss on investment in available for sale Agency Securities $ ) $ - See notes to condensed financial statements. 7 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Note 1 – Basis of Presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 1001 of Regulation S-X promulgated by the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the quarter and nine months ended September 30, 2013 are not necessarily indicative of the results that may be expected for the calendar year ending December 31, 2013. These unaudited financial statements should be read in conjunction with the audited financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2012. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates affecting the accompanying financial statements include the valuation of MBS (as defined below) and derivative instruments. Note 2 – Organization and Nature of Business Operations References to “we,” “us,” “our,” "JAVELIN" or the “Company” are to JAVELIN Mortgage Investment Corp. References to "ARRM" are to ARMOUR Residential Management LLC, a Delaware limited liability company. We are an externally managed Maryland corporation formed on June 18, 2012 and managed by ARRM (see Note 16, “Related Party Transactions” for additional discussion).On June 21, 2012, an initial capital contribution of $1,000 was made to us and we issued 50 shares of common stock. On September 24, 2012, we filed Articles of Amendment and Restatement ("Articles") with the Maryland State Department of Assessments and Taxation, which increased our authorized shares of common stock, par value $0.001 per share, from 1,000 shares to 250,000,000 shares and authorized 25,000,000 shares of preferred stock, par value $0.001 per share, for issuance. The registration statement for our initial public offering (“IPO”) was declared effective on October 2, 2012. On October 3, 2012, our common stock commenced trading on the New York Stock Exchangeunder the symbol “JMI”. We commenced operations upon consummation of our IPO and concurrent private placement (the “Private Placement”) of our common stock on October 9, 2012.Pursuant to our IPO and Private Placement, we sold to the public 7,250,000 shares of common stock and sold 250,000 shares of common stock to Staton Bell Blank Check LLC (the “Sub-Manager”), an entity jointly owned by two of our directors, at a price of $20.00 per share. Net proceeds from the IPO and Private Placement totaled $150.0 million. On November 2, 2012, the underwriters in the IPO decided not to exercise their over-allotment option to purchase up to an additional 1,087,500 shares of common stock. We invest primarily infixed rate and hybrid adjustable ratemortgage backed securities. Some of these securities are issued or guaranteed by a United States (“U.S.”) Government-sponsored entity (“GSE”), such as the Federal National Mortgage Association (Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac), or guaranteed by the Government National Mortgage Administration (Ginnie Mae) (collectively, “Agency Securities”). Other securities backed by residential mortgages in which we invest, for which the payment of principal and interest is not guaranteed by a GSE or government agency (collectively, “Non-Agency Securities”and together with Agency Securities, “MBS”) , may benefit from credit enhancement derived from structural elements such as subordination, overcollateralization or insurance. We also may invest in collateralized commercial mortgage backed securities and other mortgage related investments, including mortgage loans, mortgage related derivatives and mortgage servicing rights.From time to time, a portion of our assets may be invested in unsecured notes and bonds issued by GSEs (collectively, “Agency Debt”), U.S. Treasuries and money market instruments, subject to certain income tests we must satisfy for our qualification as a real estate investment trust (“REIT”). Our charter permits us to invest in Agency Securities and Non-Agency Securities. We have elected to be taxed as a REIT under the Internal Revenue Code (the “Code”). Our qualification as a REIT depends on our ability to meet, on a continuing basis, various complex requirements under the Code relating to, among other things, the sources of our gross income, the composition and values of our assets, our distribution levels and the concentration of ownership of our capital stock. We believe that we are organized in conformity with the requirements for qualification as a REIT under the Code and our manner of operations enables us to meet the requirements for taxation as a REIT for federal income tax purposes. 8 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) As a REIT, we will generally not be subject to federal income tax on the taxable REIT income that we currently distribute to our stockholders. If we fail to qualify as a REIT in any taxable year and do not qualify for certain statutory relief provisions, we will be subject to federal income tax at regular corporate rates. Even if we qualify as a REIT for federal income tax purposes, we may still be subject to some federal, state and local taxes on our income. Note 3 – Summary of Significant Accounting Policies Cash Cash includes cash on deposit with financial institutions. We may maintain deposits in federally insured financial institutions in excess of federally insured limits. However, management believes we are not exposed to significant credit risk due to the financial position and creditworthiness of the depository institutions in which those deposits are held. Cash Collateral Posted/Held The following table presents information related to margin collateral posted (held) for MBS, interest rate swap contracts and interest rate swaptions which are included in cash collateral on the accompanying condensed balance sheets as of September 30, 2013 and December 31, 2012. September 30, 2013 Assets at Fair Value (1) Liabilities at Fair Value (1) (in thousands) MBS $ $ ) Interest rate swap contracts - ) Interest rate swaptions - ) Totals $ $ ) See Note 5, “Fair Value of Financial Instruments” for additional discussion. December 31, 2012 Assets at Fair Value (1) Liabilities at Fair Value (1) (in thousands) Interest rate swap contracts $ $ - Interest rate swaptions - ) Totals $ $ ) See Note 5, “Fair Value of Financial Instruments” for additional discussion. MBS, at Fair Value We generally intend to hold most of our MBS for extended periods of time. We may, from time to time, sell any of our MBS as part of the overall management of our MBS portfolio. Management determines the appropriate classifications of the securities at the time they are acquired and evaluates the appropriateness of such classifications at each balance sheet date. Purchases and sales of our MBS are recorded on the trade date. However, if on the purchase settlement date, a repurchase agreement is used to finance the purchase of an MBS with the same counterparty and such transactions are determined to be linked, then the MBS and linked repurchase borrowing will be reported on the same settlement date as Linked Transactions (see below). 9 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Agency Securities As of September 30, 2013 and December 31, 2012, all of our Agency Securities were classified as available for sale securities. Agency Securities classified as available for sale are reported at their estimated fair values with unrealized gains and losses excluded from earnings and reported in net unrealized loss on available for sale securities in the statements of comprehensive income. We evaluate Agency Securities for other than temporary impairment at least on a quarterly basis and more frequently when economic or market concerns warrant such evaluation. We consider an impairment to be other than temporary if we (1) have the intent to sell the Agency Securities, (2) believe it is more likely than not that we will be required to sell the securities before recovery (for example, because of liquidity requirements or contractual obligations) or (3) a credit loss exists. Non-Agency Securities As of September 30, 2013 and December 31, 2012, all of our Non-Agency Securities were classified as trading securities. Non-Agency Securities classified as trading are reported at their estimated fair values with unrealized gains and losses included in other income (loss) as a component of the statements of operations. We estimate future cash flows for each Non-Agency Security and then discount those cash flows based on our estimates of current market yield for each individual security. We then compare our calculated price with our pricing services and dealer marks. Our estimates for future cash flows and current market yields incorporate such factors as coupons, prepayment speeds, defaults, delinquencies and severities. Accrued Interest Receivable and Payable Accrued interest receivable includes interest accrued between payment dates on MBS. Accrued interest payable includes interest payable on our repurchase agreements. Repurchase Agreements We finance the acquisition of our MBS through the use of repurchase agreements. Our repurchase agreements are secured by our MBS and bear interest rates that have historically moved in close relationship to the Federal Funds Rate and the London Interbank Offered Rate (“LIBOR”). Under these repurchase agreements, we sell MBS to a lender and agree to repurchase the same MBS in the future for a price that is higher than the original sales price. The difference between the sales price that we receive and the repurchase price that we pay represents interest paid to the lender.A repurchase agreement operates as a financing arrangement (with the exception of repurchase agreements accounted for as a component of a Linked Transaction described below) under which we pledge our MBS as collateral to secure a loan which is equal in value to a specified percentage of the estimated fair value of the pledged collateral.We retain beneficial ownership of the pledged collateral.At the maturity of a repurchase agreement, we are required to repay the loan and concurrently receive back our pledged collateral from the lender or, with the consent of the lender, we may renew such agreement at the then prevailing interest rate.The repurchase agreements may require us to pledge additional assets to the lender in the event the estimated fair value of the existing pledged collateral declines. In addition to the repurchase agreement financing discussed above we have entered into reverse repurchase agreements with certain of our repurchase agreement counterparties. Under a typical reverse repurchase agreement, we purchase U.S. Treasury Securities from a borrower in exchange for cash and agree to sell the same securities in the future in exchange for a price that is higher than the original purchase price. The difference between the purchase price originally paid and the sale price represents interest received from the borrower. Reverse repurchase agreement receivables and repurchase agreement liabilities are presented net when they meet certain criteria, including being with the same counterparty, being governed by the same master repurchase agreement ("MRA"), settlement through the same brokerage or clearing account and maturing on the same day. Obligations to Return Securities Received as Collateral, at Fair Value We also sell to third parties the U.S. Treasury Securities received as collateral for reverse repurchase agreements and recognize the resulting obligation to return said U.S. Treasury Securities as a liability on our condensed balance sheet. Interest is recorded on the repurchase agreements, reverse repurchase agreements and U.S. Treasury Securities on an accrual basis and presented as net interest expense. Both parties to the transaction have the right to make daily margin calls based on changes in the fair value of the collateral received and/or pledged. 10 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Derivatives, at Fair Value We recognize all derivatives as either assets or liabilities at fair value on our condensed balance sheets. We do not designate our derivatives as cash flow hedges, which, among other factors, would require us to match the pricing dates of both derivatives and repurchase agreements. Operational issues and credit market volatility make such matching impractical for us.Since we have not elected cash flow hedge accounting treatment as allowed by GAAP, all changes in the fair values of our derivatives are reflected in our condensed statements of operations. Accordingly, our operating results may reflect greater volatility than otherwise would be the case, because gains or losses on derivatives may not be offset by changes in the fair value or cash flows of the transaction within the same accounting period or ever. Consequently, any declines in the fair value of our derivatives result in a charge to earnings. We will continue to designate derivatives as hedges for tax purposes and any unrealized derivative gains or losses would not affect our distributable net taxable income. Linked Transactions The initial purchase of Non-Agency Securities and the related contemporaneous repurchase financing of such MBS with the same counterparty are considered part of the same arrangement, or a “Linked Transaction,” when certain criteria are met. The components of a Linked Transaction are evaluated on a combined basis and in totality, accounted for as a forward contract and reported as “Linked Transactions” on our condensed balance sheets. Changes in the fair value of the assets and liabilities underlying Linked Transactions and associated interest income and expense are reported as “unrealized net gains (losses) and net interest income from Linked Transactions” on our condensed statements of operations and are not included in other comprehensive income. When certain criteria are met, the initial transfer (i.e., the purchase of a security) and repurchase financing will no longer be treated as a Linked Transaction and will be evaluated and reported separately, as a MBS purchase and repurchase financing. Credit Risk We have limited our exposure to credit losses on our Agency Securities in our MBS portfolio. The payment of principal and interest on the Fannie Mae and Freddie Mac Agency Securities are guaranteed by those respective agencies and the payment of principal and interest on the Ginnie Mae Agency Securities are backed by the full faith and credit of the U.S. Government. In September 2008, both Fannie Mae and Freddie Mac were placed in the conservatorship of the U.S. Government.On August 5, 2011, Standard & Poor’s Corporation downgraded the U.S. Government’s credit rating from AAA to AA+ and on August 8, 2011, Fannie Mae and Freddie Mac’s credit ratings were downgraded from AAA to AA+.Fannie Mae and Freddie Mac remain in conservatorship of the U.S. Government. There can be no assurances as to how or when the U.S. Government will end these conservatorships or how the future profitability of Fannie Mae and Freddie Mac and any future credit rating actions may impact the credit risk associated with Agency Securities and, therefore, the value of the Agency Securities in our MBS portfolio. We purchase Non-Agency Securities at prices which incorporate our expectations for prepayment speeds, defaults, delinquencies and severities. These expectations determine the yields we receive on our assets. If actual prepayment speeds, defaults, delinquencies and severities are different from our expectations, our actual yields could be higher or lower. Market Risk Weakness in the mortgage market may adversely affect the performance and market value of our investments. This could negatively impact our book value. Furthermore, if our lenders are unwilling or unable to provide additional financing, we could be forced to sell our MBS at an inopportune time when prices are depressed. Preferred Stock We are authorized to issue 25,000,000 shares of preferred stock, par value $0.001 per share, with such designations, voting and other rights and preferences as may be determined from time to time by the Board of Directors ("Board") or a committee thereof. We have not issued any preferred stock to date. Common Stock At September 30, 2013, we were authorized to issue up to 250,000,000 shares of common stock, par value $0.001 per share, with such designations, voting and other rights and preferences as may be determined from time to time by our Board. We had 13,500,050 shares of common stock issued and outstanding at September 30, 2013 and 7,500,050 issued and outstanding at December 31, 2012. 11 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Revenue Recognition Interest income is earned and recognized on Agency Securities based on their unpaid principal amounts and their contractual terms. Premiums and discounts associated with the purchase of Agency Securities are amortized or accreted into interest income over the actual lives of the securities. Interest income on Non-Agency Securities is recognized using the effective yield method over the life of the securities based on the future cash flows expected to be received. Future cash flow projections and related effective yields are determined for each security and updated quarterly. Other than temporary impairments, which establish a new cost basis in the security for purposes of calculating effective yields, are recognized when the fair value of a security is less than its cost basis and there has been an adverse change in the future cash flows expected to be received. Other changes in future cash flows expected to be received are recognized prospectively over the remaining life of the security. Comprehensive Income (loss) Comprehensive income (loss) refers to changes in equity during a period from transactions and other events and circumstances from non-owner sources. It includes all changes in equity during a period except those resulting from investments by owners and distributions to owners. Reclassification Cash collateral positions have been presented separately in the December 31, 2012 balance sheet to conform to the current presentation. No other reclassifications have been made to previously reported amounts. Note 4 – Recent Accounting Pronouncements Accounting Standards Adopted in 2013 In January 2013, the Financial Accounting Standards Board (“FASB”) issued ASU 2013-01, Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, Balance Sheet (Topic 210). This update to ASU 2011-11 addressed implementation issues and applied to derivatives accounted for in accordance with Topic 815, Derivatives and Hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with ASC 210-20-45 or ASC 815-10-45 or subject to an enforceable master netting arrangement or similar agreement. The guidance was effective January 1, 2013 and was applied retrospectively. This guidance did not affect the presentation of Derivatives, at fair value on our condensed balance sheets. In February 2013, the FASB issued ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income, Comprehensive Income (Topic 220). This update to ASU 2011-12 addressed improving the reporting of reclassifications out of accumulated other comprehensive income by requiring reporting of the effect of significant reclassifications out of accumulated net income if the amount being reclassified is required under GAAP to be classified in its entirety to net income. For amounts not required to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under GAAP that provide additional detail about these amounts. The update did not change the current requirements for reporting net income or other comprehensive income and resulted in additional disclosure but had no significant effect on our condensed financial statements. The guidance was effective for reporting periods beginning after December 15, 2012 and was applied prospectively. In July 2013, the FASB issued ASU 2013-10, Derivatives and Hedging (Topic 815), Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes (a consensus of the FASB Emerging Issues Task Force). Because we do not currently use hedge accounting for our derivative positions this addition to Topic 815 will not affect our financial statements. 12 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Note 5 – Fair Value of Financial Instruments Our valuation techniques for financial instruments are based on observable and unobservable inputs. Observable inputs reflect readily obtainable data from third-party sources, while unobservable inputs reflect management’s market assumptions. The ASC Topic No. 820 “Fair Value Measurement” classifies these inputs into the following hierarchy: Level 1 Input s - Quoted prices for identical instruments in active markets. Level 2 Inputs - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 Inputs - Prices determined using significant unobservable inputs. Unobservable inputs may be used in situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period). Unobservable inputs reflect management’s assumptions about the factors that market participants would use in pricing an asset or liability, and would be based on the best information available. The following describes the valuation methodologies used for our assets and liabilities measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy. Any transfers between levels are assumed to occur at the beginning of the reporting period. Cash - Cash includes cash on deposit with financial institutions. The carrying amount of cash is deemed to be its fair value and is classified as Level 1. Cash balances posted to or held by counterparties as collateral are classified as Level 2. Agency Securities Available for Sale - Fair value for the Agency Securities in our MBS portfolio is based on obtaining a valuation for each Agency Security from third-party pricing services and dealer quotes. The third-party pricing services use common market pricing methods that may include pricing models that may incorporate such factors as coupons, prepayment speeds, spread to the Treasury curves and interest rate swap curves, duration, periodic and life caps and credit enhancement. If the fair value of an Agency Security is not available from the third-party pricing services or such data appears unreliable, we obtain valuations from up to three dealers who make markets in similar Agency Securities. In general, the dealers incorporate common market pricing methods, including a spread measurement to the Treasury curve or interest rate swap curve as well as underlying characteristics of the particular Agency Security including coupon, periodic and life caps, collateral type, rate reset period and seasoning or age of the Agency Security. Management reviews pricing used to ensure that current market conditions are properly reflected. This review includes, but is not limited to, comparisons of similar market transactions or alternative third-party pricing services, dealer quotes and comparisons to a third-party pricing model. Fair values obtained from the third-party pricing services for similar instruments are classified as Level 2 securities if the inputs to the pricing methods used are consistent with the Level 2 definition. If quoted prices for a security are not reasonably available from the third-party pricing service, but dealer quotes are, the security will be classified as a Level 2 security. If neither is available, management will determine the fair value based on characteristics of the security that we receive from the issuer and based on available market information received from dealers and classify it as a Level 3 security. As of September 30, 2013 and December 31, 2012, all of our Agency Security fair values are based solely on third-party pricing services and dealer quotes and therefore were classified as Level 2. Non-Agency Securities Trading - The fair value for the Non-Agency Securities in our MBS portfolio is based on estimates prepared by our Portfolio Management group, which organizationally reports to our Chief Investment Officer. In preparing the estimates, our Portfolio Management group uses commercially available and proprietary models and data as well as market intelligence gained from discussions with, and transactions by, other market participants. We estimate the fair value of our Non-Agency Securities by estimating the future cash flows for each Non-Agency Security and then discounting those cash flows based on our estimates of current market yield for each individual security. Our estimates for future cash flows and current market yields incorporate such factors as collateral type, bond structure and priority of payments, coupons, prepayment speeds, defaults, delinquencies and severities. Quarterly , we compare our estimates of fair value of our Non-Agency Securities with pricing from third-party pricing services, dealer marks received and recent purchase and financing transaction history to validate our assumptions of cash flow and market yield and calibrate our models.Fair values calculated in this manner are considered Level 3. Repurchase Agreements - The fair value of repurchase agreements reflects the present value of the contractual cash flows discounted at the estimated LIBOR based market interest rates at the valuation date for repurchase agreements with a term equivalent to the remaining term to interest rate repricing, which may be at maturity, of our repurchase agreements. The fair value of the repurchase agreements approximates their carrying amount due to the short-term nature of these financial instruments. Our repurchase agreements are classified as Level 2. 13 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Derivative Transactions - The fair values of our interest rate swap contracts and interest rate swaptions are valued using third-party pricing services that incorporate common market pricing methods that may include current interest rate curves, forward interest rate curves and market spreads to interest rate curves. Management compares pricing used to dealer quotes to ensure that the current market conditions are properly reflected. The fair values of our interest rate swap contracts and our interest rate swaptions are classified as Level 2. Linked Transactions - The Non-Agency Securities underlying our Linked Transactions are valued using similar techniques to those used for our other Non-Agency Securities. The value of the underlying Non-Agency Security is then netted against the carrying amount (which approximates fair value) of the repurchase agreement at the valuation date. The fair value of Linked Transactions also includes accrued interest receivable on the Non-Agency Security and accrued interest payable on the underlying repurchase agreement. Our Linked Transactions are classified as Level 2. The following tables provide a summary of our assets and liabilities that are measured at fair value on a recurring basis as of September 30, 2013 and December 31, 2012. Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at September 30, (in thousands) Assets at Fair Value: Agency Securities, available for sale $ - $ $ - $ Non-Agency Securities, trading $ - $ - $ $ Linked Transactions $ - $ $ - $ Derivatives $ - $ $ - $ Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at December 31, (in thousands) Assets at Fair Value: Agency Securities, available for sale $ - $ $ - $ Non-Agency Securities, trading $ - $ - $ $ Derivatives $ - $ $ - $ Liabilities at Fair Value: Derivatives $ - $ $ - $ 14 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) The following tables provide a summary of the carrying values and fair values of our financial assets and liabilities not carried at fair value but for which fair value is required to be disclosed as of September 30, 2013 and December 31, 2012. At September 30, 2013 Fair Value Measurements using: Carrying Value Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (in thousands) Financial Assets: Cash $ - $ - Cash collateral posted $ $ $ - $ $ - Accrued interest receivable $ $ $ - $ $ - Financial Liabilities: Repurchase agreements $ $ $ - $ $ - Cash collateral held $ $ $ - $ $ - Accrued interest payable $ $ $ - $ $ - At December 31, 2012 Fair Value Measurements using: Carrying Value Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (in thousands) Financial Assets: Cash $ - $ - Cash collateral posted $ $ $ - $ $ - Accrued interest receivable $ $ $ - $ $ - Financial Liabilities: Repurchase agreements $ $ $ - $ $ - Cash collateral held $ $ $ - $ $ - Accrued interest payable $ $ $ - $ $ - 15 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) The following table provides a summary of the changes in Level 3 assets and liabilities measured at fair value on a recurring basis for the quarter and nine months ended September 30, 2013. There is no comparable data for the quarter ended September 30, 2012 and for the period from June 21, 2012 through September 30, 2012 due to our limited operating history. For the Quarter Ended September 30, For the Nine Months Ended September 30, 2013 (in thousands) Balance, beginning of period $ $ Purchase of securities, at cost Principal repayments ) ) Net gain (loss) ) Discount accretion ) ) Balance, end of period $ $ Net gains (losses) for outstanding Level 3 Assets $ $ ) The significant unobservable inputs used in the fair value measurement of our Level 3 Non-Agency Securities include assumptions for underlying loan collateral default rates and loss severities in the event of default, as well as discount rates. The following tables present the range of our estimates of cumulative default and loss severities, together with the discount rates implicit in our Level 3 Non-Agency Security fair values totaling $146.0 million and $129.9 million as of September 30, 2013 and December 31, 2012, respectively. See Note 8, “Linked Transactions” for additional discussion of Non-Agency Securities that are accounted for as a component of Linked Transactions. September 30, 2013 Unobservable Level 3 Input Minimum Weighted Average Maximum Cumulative default - % % % Loss severity (life) % % % Discount rate % % % Delinquency (life) % % % Voluntary prepayments (life) % % % December 31, 2012 Unobservable Level 3 Input Minimum Weighted Average Maximum Cumulative default % % % Loss severity (life) % % % Discount rate % % % Delinquency (life) % % % Voluntary prepayments (life) % % % Significant increases or decreases in any of these inputs in isolation would result in a significantly lower or higher fair value measurement. Generally, a change in the assumption used for the probability of default is accompanied by a directionally similar change in the assumption used for the loss severity and a directionally opposite change in the assumption used for prepayment rates. However, given the interrelationship between loss estimates and the discount rate, overall Non-Agency Security market conditions would likely have a more significant impact on our Level 3 fair values than changes in any one unobservable input. 16 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Note 6 – Agency Securities, Available for Sale All of our Agency Securities are classified as available for sale and, as such, are reported at their estimated fair value and changes in fair value reported as part of the statements of comprehensive income. As of September 30, 2013 investments in Agency Securities accounted for 89.7% of our MBS portfolio and 82.7% of our total MBS portfolio inclusive of the Non-Agency Securities underlying our Linked Transactions (see Note 8, “Linked Transactions” for additional discussion of Non-Agency Securities that are accounted for as a component of Linked Transactions). As of September 30, 2013, we had the following securities in an unrealized gain or loss position as presented below. The components of the carrying value of our Agency Securities as of September 30, 2013 are also presented below. All of our Agency Securities are fixed rate securities with a weighted average coupon of 3.40% as of September 30, 2013. September 30, 2013 Fannie Mae Freddie Mac Total Agency Securities (in thousands) Principal amount $ $ $ Net unamortized premium Amortized cost Unrealized gains - Unrealized losses ) ) ) Fair value $ $ $ As of December 31, 2012, we had the following securities in an unrealized gain or loss position as presented below. The components of the carrying value of our Agency Securities as of December 31, 2012 are also presented below. As of December 31, 2012 investments in Agency Securities accounted for 89.5% of our total MBS portfolio. There were no Linked Transactions as of December 31, 2012. All of our Agency Securities were fixed rate securities with a weighted average coupon of 3.14% as of December 31, 2012. December 31, 2012 Fannie Mae Freddie Mac Total Agency Securities (in thousands) Principal amount $ $ $ Net unamortized premium Amortized cost Unrealized gains 86 4 90 Unrealized losses ) ) ) Fair value $ $ $ Actual maturities of Agency Securities are generally shorter than stated contractual maturities because actual maturities of Agency Securities are affected by the contractual lives of the underlying mortgages, periodic payments of principal and prepayments of principal. 17 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) The following table summarizes the weighted average lives of our Agency Securities as of September 30, 2013 and December 31, 2012. September 30, 2013 December 31, 2012 (in thousands) Weighted Average Life of all Agency Securities Fair Value Amortized Cost Fair Value Amortized Cost Less than one year $ - $ - $ - $ - Greater than or equal to one year and less than three years - Greater than or equal to three years and less than five years Greater than or equal to five years Total Agency Securities $ We use a third-party model to calculate the weighted average lives of our Agency Securities. Weighted average life is calculated based on expectations for estimated prepayments for the underlying mortgage loans of our Agency Securities. These estimated prepayments are based on assumptions such as interest rates, current and future home prices, housing policy and borrower incentives. The weighted average lives of our Agency Securities as of September 30, 2013 and December 31, 2012 in the table above are based upon market factors, assumptions, models and estimates from the third-party model and also incorporate management’s judgment and experience. The actual weighted average lives of our Agency Securities could be longer or shorter than estimated. The following table presents the unrealized losses and estimated fair value of our Agency Securities by length of time that such securities have been in a continuous unrealized loss position as of September 30, 2013 and December 31, 2012. Unrealized Loss Position For: (in thousands) Less than 12 Months 12 Months or More Total As of Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses September 30, 2013 $ $ ) $ - $ - $ $ ) December 31, 2012 $ $ ) $ - $ - $ $ ) We evaluated our Agency Securities with unrealized losses and determined that there was no other than temporary impairments as of September 30, 2013 or December 31, 2012. As of those dates, we did not intend to sell Agency Securities and believed it was more likely than not that we could meet our liquidity requirements and contractual obligations without selling Agency Securities. The decline in value of these Agency Securities is solely due to market conditions and not the credit quality of the assets. All of our Agency Securities are issued and guaranteed by the GSEs. The GSEs have a rating of AA+. During the quarter and nine months ended September 30, 2013 we sold $554.4 million of Agency Securities resulting in a realized loss of $48.6 million. During the quarter ended September 30, 2012 and for the period from June 21, 2012 through September 30, 2012, we did not sell any Agency Securities . Note 7 – Non-Agency Securities, Trading All of our Non-Agency Securities are classified as trading securities and reported at their estimated fair value.Fair value changes are reported in the statements of operations in the period in which they occur. As of September 30, 2013, investments in Non-Agency Securities accounted for 10.3% of our MBS portfolio and 17.3% of our total MBS portfolio inclusive of the Non-Agency Securities underlying our Linked Transactions (see Note 8, “Linked Transactions” for additional discussion of Non-Agency Securities that are accounted for as a component of Linked Transactions). Non-Agency Securities (in thousands) September 30, 2013 Fair Value Amortized Cost Principal Amount Weighted Average Coupon Prime/Alt-A $ $ $ % 18 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) As of December 31, 2012, investments in Non-Agency Securities accounted for 10.5% of our total MBS portfolio. There were no Linked Transactions as of December 31, 2012. Non-Agency Securities (in thousands) December 31, 2012 Fair Value Amortized Cost Principal Amount Weighted Average Coupon Prime/Alt-A $ $ $ % Prime/Alt-A Non-Agency Securities as of September 30, 2013 and December 31, 2012 include senior tranches in securitization trusts issued between 2004 and 2007, and are collateralized by residential mortgages originated between 2002 and 2007. The loans were originally considered to be either prime or one tier below prime credit quality. Prime mortgage loans are residential mortgage loans that are considered the highest tier with the most stringent underwriting standards within the Non-agency mortgage market, but do not carry any credit guarantee from either a U.S. government agency or GSE. These loans were originated during a period when underwriting standards were generally weak and housing prices have dropped significantly subsequent to their origination. As a result, there is still material credit risk embedded in these vintage tranches. Alt-A, or alternative A-paper, mortgage loans are considered riskier than prime mortgage loans and less risky than sub-prime mortgage loans and are typically characterized by borrowers with less than full documentation, lower credit scores, higher loan to value ratios and a higher percentage of investment properties. These securities were generally rated below investment grade as of September 30, 2013 and December 31, 2012. The following table summarizes the weighted average lives of our Non-Agency Securities as of September 30, 2013 and December 31, 2012. September 30, 2013 December 31, 2012 (in thousands) Weighted Average Life of all Non-Agency Securities Fair Value Amortized Cost Fair Value Amortized Cost Less than one year $ - $ - $ - $ - Greater than or equal to one year and less than three years - Greater than or equal to three years and less than five years Greater than or equal to five years Total Non-Agency Securities $ We use a third-party model to calculate the weighted average lives of our Non-Agency Securities. Weighted average life is calculated based on expectations for estimated prepayments for the underlying mortgage loans of our Non-Agency Securities. These estimated prepayments are based on assumptions such as interest rates, current and future home prices, housing policy and borrower incentives. The weighted average lives of our Non-Agency Securities as of September 30, 2013 and December 31, 2012 in the table above are based upon market factors, assumptions, models and estimates from the third-party model and also incorporate management’s judgment and experience. The actual weighted average lives of our Non-Agency Securities could be longer or shorter than estimated. The following table presents the unrealized losses and estimated fair value of our Non-Agency Securities by length of time that such securities have been in a continuous unrealized loss position as of September 30, 2013 and December 31, 2012. Unrealized Loss Position For: (in thousands) Less than 12 months 12 Months or More Total As of Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses September 30, 2013 $ $ ) $ - $ - $ $ ) December 31, 2012 $ - $ - $ - $ - $ - $ - Our Non-Agency Securities are subject to risk of loss with regard to principal and interest payments and as of September 30, 2013 and December 31, 2012, have generally either been assigned below investment grade ratings by rating agencies, or have not been rated. We evaluate each investment based on the characteristics of the underlying collateral and securitization structure, rather than relying on the ratings assigned by rating agencies. There were no sales of Non-Agency Securities for the quarter and nine months ended September 30, 2013. 19 JAVELIN MORTGAGE INVESTMENT CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Note 8 – Linked Transactions Our Linked Transactions are evaluated on a combined basis, reported as forward (derivative) instruments and presented as assets on our condensed balance sheets at fair value. The fair value of Linked Transactions reflect the value of the underlying Non-Agency MBS, linked repurchase agreement borrowings and accrued interest receivable and payable on such instruments. Our Linked Transactions are not designated as hedging instruments and, as a result, the change in the fair value and net interest income from Linked Transactions is reported in other income on our condensed statements of operations. The following tables present information about our Non-Agency Securities and repurchase agreements underlying our Linked Transactions at September 30, 2013. Our Non-Agency Securities underlying our Linked Transactions represent approximately 7.9% of our overall investment in MBS. Linked Repurchase Agreements Linked Non-Agency Securities Maturity or Repricing Balance Weighted Average Interest Rate Non-Agency MBS Fair Value Amortized Cost Par/Current Face Weighted Average Coupon
